Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–15 have been submitted for examination.  
Claims 1–15 have been examined and rejected. 

Claim Objections
Claim 10 is objected to because of the following informalities:  “in which each of the plurality of signals is wherein remains below a threshold value,” is grammatically incorrect. For purposes of examination, the limitation will be read as “in which each of the plurality of signals is below a threshold value,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyagawa (US 2006/0020978).
Regarding claim 7, Miyagawa discloses:
A method of operating a tunable communication device, the tunable communication device having (MPEP § 2103(I)(C) “For processes, the claim limitations will define steps or acts to be performed.” and MPEP § 2111.04 “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed”) one or more directional antennas mounted on an exterior surface of a face of a partially cylindrical rotatable antenna body and facing in a single direction, (If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).) the method comprising: 
receiving a plurality of signals (Miyagawa, ¶ [0014], “According to an aspect of the present invention, a digital television broadcast signal receiver configured to be connected to a multi-directional antenna having multiple receiving directions in conformity to a standard so as to receive television signals on a channel that are transmitted from a broadcast station by making only one of the multiple receiving directions active”) by: 
rotating the tunable communication device through a plurality of angular positions by a series of specific increments to point the directional antenna array in a series of discrete directions within a plane of rotation, (Miyagawa, Fig. 2, Multi-directional antenna 2, Fig. 3, generally, ¶ [0039], “FIG. 3 illustrates an example of TV signal reception using the multi-directional antenna 2 or smart antenna having sixteen receiving directions in conformity to the EIA-909 standard. The sixteen receiving directions defined by the EIA-909 standard are indicated by D01 to D16, respectively, in FIG. 3.”)
receiving a signal from a base station at each of the plurality of angular positions of the tunable communications device; (Miyagawa, ¶¶ [0016], [0018], “According to the aspect of the present invention, a user can know a current receiving condition visually and easily. Thus, a user can quickly check the current antenna direction and reorients the antenna when it is judged that direction change is needed.”) and 
determining the quality of the signal (Miyagawa, ¶ [0017], “The signal level display unit produces a pattern showing the received signal strength measured in each of the receiving directions that is stored in the memory and displays the produced pattern on a television screen.”) received from the base station at each of the plurality of angular positions of the tunable communications device; (Miyagawa, ¶ [0016], “The tuner measures, for each channel, a strength of a television signal received in each of the multiple receiving directions in sequence and stores in the memory, for the each channel, the received signal strength measured in each of the receiving directions, a best receiving direction in which a received signal has maximum strength, and a maximum received signal strength measured in the best receiving direction.”, Fig. 6, D01 through D16 as azimuth directions, ¶ [0043], “In FIG. 6, the direction numbers D01 to D16 corresponding to the respective receiving directions of the antenna are arranged at equal intervals at the circumference 63 of the graph.”, Fig. 6, distances 65 for each direction D01 through D16 as reception level, ¶ [0043], “the signal levels indicated by the bars in the bar graph 65”) and 
selecting a highest quality signal from the plurality of signals received.  (Miyagawa, ¶ [0045], “the antenna direction level pattern displayed on the screen that shows which direction allows high level signal reception as well as checking the image quality of a video image being received in an active receiving direction. Thereby, a user can easily select in real time a direction in which a higher quality image can be obtained.”, Fig. 6, cursor 66, ¶ [0043], “a cursor 66 to one of the direction numbers D01 to D16 that corresponds to the selected receiving direction (D01 in the example shown in FIG. 6) by using left and right keys on the remote controller 18, and presses an Enter key to designate the receiving direction”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2006/0020978) in view of Linton (US 7,472,409).
Regarding claim 8, Miyagawa discloses:
The method of claim 7, further comprising the step of: 
Miyagawa does not explicitly teach “selecting a rotational range smaller than an entire rotational range of the partially cylindrical antenna body on either side of the highest-quality signal; rotating the partially cylindrical antenna body to one end of the smaller rotational range; receiving a plurality of signals for the smaller rotational range by: rotating the tunable communication device through a plurality of angular positions within the smaller rotational range by a series of specific increments to point the directional antenna array in a series of discrete directions within the smaller rotational range; receiving a signal from the antenna at each of the plurality of angular positions of the tunable communications device within the smaller rotational range; and determining the quality of the signal received at each of the plurality of angular positions of the tunable communications device within the smaller rotational range; identifying the highest quality signal among the plurality of signals received for the smaller rotational range; and   rotating the partially cylindrical antenna body to an orientation corresponding to the highest quality signal identified within the smaller rotational range. ”.
In a similar field of endeavor Linton teaches:
selecting a rotational range smaller than an entire rotational range of the partially cylindrical antenna body on either side of the highest-quality signal; rotating the partially cylindrical antenna body to one end of the smaller rotational range; receiving a plurality of signals for the smaller rotational range by: rotating the tunable communication device through a plurality of angular positions within the smaller rotational range by a series of specific increments to point the directional antenna array in a series of discrete directions within the smaller rotational range; receiving a signal from the antenna at each of the plurality of angular positions of the tunable communications device within the smaller rotational range; and determining the quality of the signal received at each of the plurality of angular positions of the tunable communications device within the smaller rotational range; identifying the highest quality signal among the plurality of signals received for the smaller rotational range; and   rotating the partially cylindrical antenna body to an orientation corresponding to the highest quality signal identified within the smaller rotational range.  (Above describes a closed-loop fine-tuning circuit and Linton similarly teaches a “closed-loop fine-tuning feedback circuit” at col. 4, ln. 34–65, which is “designed to steer the antenna 50 during these periods of initial signal acquisition or loss of signal. The antenna 50 can be steered to optimum reception during periods of satellite visibility, and held close to the optimum position during periods of occlusion, in order to minimize time to regain the best reception when the satellite becomes visible again. In these such cases, the antenna 50 acts as a "mono-pulse feed". By comparing how much the signal from the direct broadcast satellite is coming in to, for example, the left side of the antenna compared to the right side, with the top of the antenna compared to the bottom, the antenna 50 may be adapted to put out two or more "differential" outputs, to thereby point the antenna slightly left or slightly right, or slightly up or slightly down, depending on how the antenna 50 is configured. In this regard, the antenna 50 may be capable of very fine directional tuning in one or both dimensions (e.g., X-Y dimensions or Azimuth and Elevation dimensions).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for directional signal quality acquisition and storage as taught by Miyagawa with the system with a closed-loop fine-tuning feedback circuit as taught by Linton, the motivation is “less precise and less expensive GPS and orientation system elements may be used, and less computing power may be required of the controller 40.” as taught by Linton (cols. 4–5, lns. 65–5).

Regarding claim 9, Miyagawa discloses:
The method of claim 7 further comprising: 
Miyagawa fails to explicitly teach “monitoring a quality of the antenna signal, and receiving the plurality of signals upon a determination that the antenna signal quality falls below a threshold value.”
In a similar field of endeavor Linton teaches:
monitoring a quality of the antenna signal, and receiving the plurality of signals upon a determination that the antenna signal quality falls below a threshold value. (Linton, col. 4, ln. 34–65, “the controller 40 is designed to steer the antenna 50 during these periods of initial signal acquisition or loss of signal. The antenna 50 can be steered to optimum reception during periods of satellite visibility, and held close to the optimum position during periods of occlusion, in order to minimize time to regain the best reception when the satellite becomes visible again. In these such cases, the antenna 50 acts as a "mono-pulse feed". By comparing how much the signal from the direct broadcast satellite is coming in to, for example, the left side of the antenna compared to the right side, with the top of the antenna compared to the bottom, the antenna 50 may be adapted to put out two or more "differential" outputs, to thereby point the antenna slightly left or slightly right, or slightly up or slightly down, depending on how the antenna 50 is configured. In this regard, the antenna 50 may be capable of very fine directional tuning in one or both dimensions (e.g., X-Y dimensions or Azimuth and Elevation dimensions).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for directional signal quality acquisition and storage as taught by Miyagawa with the system with a closed-loop fine-tuning feedback circuit as taught by Linton, the motivation is “less precise and less expensive GPS and orientation system elements may be used, and less computing power may be required of the controller 40.” as taught by Linton (cols. 4–5, lns. 65–5).

Regarding claim 10, Miyagawa discloses:
The method of claim 7 further comprising: 
	Miyagawa fails to explicitly teach “monitoring a quality of the antenna signal, and upon receiving the plurality of signals in which each of the plurality of signals is wherein remains below a threshold value, repeating the process of receiving the plurality of signals”
In a similar field of endeavor Linton teaches:
monitoring a quality of the antenna signal, and upon receiving the plurality of signals in which each of the plurality of signals is wherein remains below a threshold value, repeating the process of receiving the plurality of signals. (Linton, col. 4, ln. 34–65, “the controller 40 is designed to steer the antenna 50 during these periods of initial signal acquisition or loss of signal. The antenna 50 can be steered to optimum reception during periods of satellite visibility, and held close to the optimum position during periods of occlusion, in order to minimize time to regain the best reception when the satellite becomes visible again. In these such cases, the antenna 50 acts as a "mono-pulse feed". By comparing how much the signal from the direct broadcast satellite is coming in to, for example, the left side of the antenna compared to the right side, with the top of the antenna compared to the bottom, the antenna 50 may be adapted to put out two or more "differential" outputs, to thereby point the antenna slightly left or slightly right, or slightly up or slightly down, depending on how the antenna 50 is configured. In this regard, the antenna 50 may be capable of very fine directional tuning in one or both dimensions (e.g., X-Y dimensions or Azimuth and Elevation dimensions).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for directional signal quality acquisition and storage as taught by Miyagawa with the system with a closed-loop fine-tuning feedback circuit as taught by Linton, the motivation is “less precise and less expensive GPS and orientation system elements may be used, and less computing power may be required of the controller 40.” as taught by Linton (cols. 4–5, lns. 65–5).


Claims 1–2, 5–6, 11–12, and 14–15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2003/0080898) in view of Miyagawa (US 2006/0020978).
Regarding claim 1, Wang discloses:
A tunable communication device comprising: (Wang, ¶ [0015], “The two antenna assemblies are mounted parallel to each other and are pivotable relative to the rotatable platform. A first servo motor is coupled to the rotatable platform for azimuth tracking. A second servo motor is coupled by a rigid arm to both antenna assemblies for elevation tracking.”) comprising: 
a partially cylindrical antenna body (Wang, ¶ [0018], “Dividing the antenna physical aperture into two or more paraboloid linear dishes reduces the overall height of the antenna array by half. Providing each cylindrical dish with multiple feeds instead of single feed maintains the overall antenna efficiency.”), the body comprising: a side wall, the side wall including a substantially planar face; an upper surface, an interior surface; and an exterior surface, (Wang, Figs. 1 & 2, “the satellite antenna 10 of the present invention includes two low profile paraboloid linear reflector antenna assemblies 12, 14 mounted on a rotatable platform (turntable) 16 which is rotatably coupled to a base plate 18 via a rotary joint and slip ring 20.”)
one or more directional antennas mounted on the exterior surface of the face of the partially cylindrical antenna, (Wang teaches an antenna that is at least partially cylindrical, ¶ [0017], “Each antenna contains two rows of multiple antenna feeds distributed over the entire length of the antenna.”)
the one or more directional antennas facing a single direction, (Wang, ¶ [0057], “the azimuth motor 114 (rotating platform) and elevation motors 22 which points the antennas to the desired direction and keeps them locked on to a satellite”) and 
a cylindrical radome enclosing the partially cylindrical antenna body; (Wang, ¶ [0107], “FIGS. 15 and 16 illustrate how the radome 300 is extended to an open position when the antennae are being used and collapsed to a closed position when the unit is powered down. In particular, when the unit is powered down, the antennae 12, 14 are moved to a 90.degree. elevation angle as shown in FIG. 16 thereby decreasing the height of the assembly so that the radome can be retracted. The movement of the radome may be accomplished by either an electric motor 320 as shown in FIG. 15 or one or more hydraulic pumps 322, 324 as shown in FIG. 16.”, ¶ [0058], “The vehicle inboard unit components are shown at the lower portion of FIG. 7. They generally include a receiver antenna 122 coupled to a receiver 124 which is coupled to a demodulator 126 which is coupled to a processor 130. The processor 130 is also coupled to a transmitter 128 which is coupled to a transmitting antenna 129. The receiver 124 converts the received signal to a frequency acceptable to the demodulator 126 and the demodulated data is processed in the data processor 130. The output of the data processor is passed to, e.g., a video display and a user interface 131. Commands entered via the user interface are decoded by the data processor 130, e.g. to determine which channel has been selected. This information is passed to the transmitter 128 and transmitted to the receiver 120. Based on that information, the receiver 120 instructs the tuner-retransmitter 116 to switch to a different channel and instructs the antenna and BFN to switch to different polarization. The circuits 112 control the azimuth and elevation motors which points the antennae to the desired direction. The sensor in these circuits senses the vehicle motion which allows the azimuth and elevation control to compensate for the vehicle motion by moving the antenna pointing in the opposite direction of the vehicle motion. In addition to motion compensation operation, the antenna tracking algorithm preferably dithers the antenna pointing direction to refine the antenna tracking. If the elevation pointing is adjusted, the phase shifter 41 needs to be adjusted accordingly to compensate for the difference in the path delay experienced by the signal via two antennae. This is done also under the control of the phase shifter control 43.”)
Wang does not explicitly teach “an antenna driver configured to control a rotation of the partially cylindrical antenna body around a single axis to point the directional antenna array in a direction within a plane of rotation;”.
In a similar field of endeavor Miyagawa teaches:
an antenna driver configured to control a rotation (Miyagawa, ¶ [0038], “the multi-directional antenna 2 is of the type that rotates with a motor for changing the active receiving direction, the control unit 21 controls rotation of the motor to orient the antenna in the specified direction”) of the partially cylindrical antenna body (Miyagawa, ¶ [0005], “Various types of multi-directional antennas or smart antennas are commercially available”) around a single axis to point the directional antenna array in a direction within a plane of rotation; (Miyagawa, Fig. 6, D01 through D16 as azimuth directions, ¶ [0043], “In FIG. 6, the direction numbers D01 to D16 corresponding to the respective receiving directions of the antenna are arranged at equal intervals at the circumference 63 of the graph.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system with a partially cylindrical antenna that is tunable as taught by Wang with the system for rotating the antenna in a planar direction as taught by Miyagawa, the motivation is “it is possible for a user to receive TV signals transmitted from broadcast stations located at multiple areas, e.g., area A, area B, and area C so as to view TV programs provided by the broadcast stations” as taught by Miyagawa (¶ [0033]).

Regarding claim 2, the combination of Wang and Miyagawa teaches:
The tunable communication device of claim 1, wherein the one or more directional antennas are configured to communicate with a remote station. (Wang, ¶ [0058], “The vehicle inboard unit components are shown at the lower portion of FIG. 7. They generally include a receiver antenna 122 coupled to a receiver 124 which is coupled to a demodulator 126 which is coupled to a processor 130. The processor 130 is also coupled to a transmitter 128 which is coupled to a transmitting antenna 129. The receiver 124 converts the received signal to a frequency acceptable to the demodulator 126 and the demodulated data is processed in the data processor 130. The output of the data processor is passed to, e.g., a video display and a user interface 131. Commands entered via the user interface are decoded by the data processor 130, e.g. to determine which channel has been selected. This information is passed to the transmitter 128 and transmitted to the receiver 120. Based on that information, the receiver 120 instructs the tuner-retransmitter 116 to switch to a different channel and instructs the antenna and BFN to switch to different polarization. The circuits 112 control the azimuth and elevation motors which points the antennae to the desired direction. The sensor in these circuits senses the vehicle motion which allows the azimuth and elevation control to compensate for the vehicle motion by moving the antenna pointing in the opposite direction of the vehicle motion. In addition to motion compensation operation, the antenna tracking algorithm preferably dithers the antenna pointing direction to refine the antenna tracking. If the elevation pointing is adjusted, the phase shifter 41 needs to be adjusted accordingly to compensate for the difference in the path delay experienced by the signal via two antennae. This is done also under the control of the phase shifter control 43.”)


Regarding claim 5, the combination of Wang and Miyagawa teaches:
The tunable communication device (Miyagawa, Fig. 2, Multi-directional antenna 2, Fig. 3, generally, ¶ [0039], “FIG. 3 illustrates an example of TV signal reception using the multi-directional antenna 2 or smart antenna having sixteen receiving directions in conformity to the EIA-909 standard. The sixteen receiving directions defined by the EIA-909 standard are indicated by D01 to D16, respectively, in FIG. 3.”) of claim 1, further comprising 
a signal quality evaluator (Miyagawa, ¶ [0014], “According to an aspect of the present invention, a digital television broadcast signal receiver configured to be connected to a multi-directional antenna having multiple receiving directions in conformity to a standard so as to receive television signals on a channel that are transmitted from a broadcast station by making only one of the multiple receiving directions active”) configured to:   
evaluate the quality (Miyagawa, ¶ [0017], “The signal level display unit produces a pattern showing the received signal strength measured in each of the receiving directions that is stored in the memory and displays the produced pattern on a television screen.”) of a plurality of input signals from the one or more directional antennas, (Miyagawa, ¶¶ [0016], [0018], “According to the aspect of the present invention, a user can know a current receiving condition visually and easily. Thus, a user can quickly check the current antenna direction and reorients the antenna when it is judged that direction change is needed.”)
compare the plurality of input signals from the one or more directional antennas to identify an input, (Miyagawa, ¶ [0016], “The tuner measures, for each channel, a strength of a television signal received in each of the multiple receiving directions in sequence and stores in the memory, for the each channel, the received signal strength measured in each of the receiving directions, a best receiving direction in which a received signal has maximum strength, and a maximum received signal strength measured in the best receiving direction.”, Fig. 6, D01 through D16 as azimuth directions, ¶ [0043], “In FIG. 6, the direction numbers D01 to D16 corresponding to the respective receiving directions of the antenna are arranged at equal intervals at the circumference 63 of the graph.”, Fig. 6, distances 65 for each direction D01 through D16 as reception level, ¶ [0043], “the signal levels indicated by the bars in the bar graph 65”) and 
generate a route signal to instruct the antenna driver to steer the antenna towards an orientation corresponding to an input signal having the highest quality.  (Miyagawa, ¶ [0045], “the antenna direction level pattern displayed on the screen that shows which direction allows high level signal reception as well as checking the image quality of a video image being received in an active receiving direction. Thereby, a user can easily select in real time a direction in which a higher quality image can be obtained.”, Fig. 6, cursor 66, ¶ [0043], “a cursor 66 to one of the direction numbers D01 to D16 that corresponds to the selected receiving direction (D01 in the example shown in FIG. 6) by using left and right keys on the remote controller 18, and presses an Enter key to designate the receiving direction”)

Regarding claim 6, the combination of Wang and Miyagawa teaches:
The tunable communication device of claim 1. wherein the interior of the partially cylindrical antenna body encloses one or more electronic systems.  (Wang, ¶ [0057], “The azimuth, elevation control and motor driver/antenna tracking control/sensor 112 control the azimuth motor 114 (rotating platform) and elevation motors 22 which points the antennas to the desired direction and keeps them locked on to a satellite. These circuits also control the phase shifter control 43 and receive RSSI (received signal strength indicator) input from both the retransmitter 116 (for satellite tracking) and the receiver 120 (for channel selection).”)

Regarding claim 15, the combination of Wang and Miyagawa teaches:
The tunable communication device of claim 1, wherein the interior of the partially cylindrical antenna body encloses one or more mechanical systems. (Wang, ¶ [0057], “The azimuth, elevation control and motor driver/antenna tracking control/sensor 112 control the azimuth motor 114 (rotating platform) and elevation motors 22 which points the antennas to the desired direction and keeps them locked on to a satellite. These circuits also control the phase shifter control 43 and receive RSSI (received signal strength indicator) input from both the retransmitter 116 (for satellite tracking) and the receiver 120 (for channel selection).”)

Regarding claim 11, Wang discloses:
A tunable communication system, the system comprising: 
a tunable communication device, (Wang, ¶ [0015], “The two antenna assemblies are mounted parallel to each other and are pivotable relative to the rotatable platform. A first servo motor is coupled to the rotatable platform for azimuth tracking. A second servo motor is coupled by a rigid arm to both antenna assemblies for elevation tracking.”) comprising: 
a partially cylindrical antenna body (Wang, ¶ [0018], “Dividing the antenna physical aperture into two or more paraboloid linear dishes reduces the overall height of the antenna array by half. Providing each cylindrical dish with multiple feeds instead of single feed maintains the overall antenna efficiency.”), the body comprising: a side wall including a substantially planar face, an upper surface, an interior surface, and an exterior surface, (Wang, Figs. 1 & 2, “the satellite antenna 10 of the present invention includes two low profile paraboloid linear reflector antenna assemblies 12, 14 mounted on a rotatable platform (turntable) 16 which is rotatably coupled to a base plate 18 via a rotary joint and slip ring 20.”)
one or more directional antennas mounted on the exterior surface of the face of the partially cylindrical antenna, (Wang teaches an antenna that is at least partially cylindrical, ¶ [0017], “Each antenna contains two rows of multiple antenna feeds distributed over the entire length of the antenna.”)
the one or more directional antennas facing a single direction, (Wang, ¶ [0057], “the azimuth motor 114 (rotating platform) and elevation motors 22 which points the antennas to the desired direction and keeps them locked on to a satellite”) and 
a cylindrical radome enclosing the partially cylindrical antenna body; (Wang, ¶ [0107], “FIGS. 15 and 16 illustrate how the radome 300 is extended to an open position when the antennae are being used and collapsed to a closed position when the unit is powered down. In particular, when the unit is powered down, the antennae 12, 14 are moved to a 90.degree. elevation angle as shown in FIG. 16 thereby decreasing the height of the assembly so that the radome can be retracted. The movement of the radome may be accomplished by either an electric motor 320 as shown in FIG. 15 or one or more hydraulic pumps 322, 324 as shown in FIG. 16.”) and 
a remote station in communication with the tunable communication device.  (Wang, ¶ [0058], “The vehicle inboard unit components are shown at the lower portion of FIG. 7. They generally include a receiver antenna 122 coupled to a receiver 124 which is coupled to a demodulator 126 which is coupled to a processor 130. The processor 130 is also coupled to a transmitter 128 which is coupled to a transmitting antenna 129. The receiver 124 converts the received signal to a frequency acceptable to the demodulator 126 and the demodulated data is processed in the data processor 130. The output of the data processor is passed to, e.g., a video display and a user interface 131. Commands entered via the user interface are decoded by the data processor 130, e.g. to determine which channel has been selected. This information is passed to the transmitter 128 and transmitted to the receiver 120. Based on that information, the receiver 120 instructs the tuner-retransmitter 116 to switch to a different channel and instructs the antenna and BFN to switch to different polarization. The circuits 112 control the azimuth and elevation motors which points the antennae to the desired direction. The sensor in these circuits senses the vehicle motion which allows the azimuth and elevation control to compensate for the vehicle motion by moving the antenna pointing in the opposite direction of the vehicle motion. In addition to motion compensation operation, the antenna tracking algorithm preferably dithers the antenna pointing direction to refine the antenna tracking. If the elevation pointing is adjusted, the phase shifter 41 needs to be adjusted accordingly to compensate for the difference in the path delay experienced by the signal via two antennae. This is done also under the control of the phase shifter control 43.”)
Wang does not explicitly teach “an antenna driver configured to control a rotation of the partially cylindrical antenna body around a single axis to point the directional antenna array in a direction within a plane of rotation,”.
In a similar field of endeavor Miyagawa teaches:
an antenna driver configured to control a rotation (Miyagawa, ¶ [0038], “the multi-directional antenna 2 is of the type that rotates with a motor for changing the active receiving direction, the control unit 21 controls rotation of the motor to orient the antenna in the specified direction”) of the partially cylindrical antenna body (Miyagawa, ¶ [0005], “Various types of multi-directional antennas or smart antennas are commercially available”) around a single axis to point the directional antenna array in a direction within a plane of rotation, (Miyagawa, Fig. 6, D01 through D16 as azimuth directions, ¶ [0043], “In FIG. 6, the direction numbers D01 to D16 corresponding to the respective receiving directions of the antenna are arranged at equal intervals at the circumference 63 of the graph.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system with a partially cylindrical antenna that is tunable as taught by Wang with the system for rotating the antenna in a planar direction as taught by Miyagawa, the motivation is “it is possible for a user to receive TV signals transmitted from broadcast stations located at multiple areas, e.g., area A, area B, and area C so as to view TV programs provided by the broadcast stations” as taught by Miyagawa (¶ [0033]).

Regarding claim 12, the combination of Wang and Miyagawa teaches:
The tunable communication system of claim 11, wherein the one or more directional antennas are configured to communicate with a remote station.  (Wang, ¶ [0058], “The vehicle inboard unit components are shown at the lower portion of FIG. 7. They generally include a receiver antenna 122 coupled to a receiver 124 which is coupled to a demodulator 126 which is coupled to a processor 130. The processor 130 is also coupled to a transmitter 128 which is coupled to a transmitting antenna 129. The receiver 124 converts the received signal to a frequency acceptable to the demodulator 126 and the demodulated data is processed in the data processor 130. The output of the data processor is passed to, e.g., a video display and a user interface 131. Commands entered via the user interface are decoded by the data processor 130, e.g. to determine which channel has been selected. This information is passed to the transmitter 128 and transmitted to the receiver 120. Based on that information, the receiver 120 instructs the tuner-retransmitter 116 to switch to a different channel and instructs the antenna and BFN to switch to different polarization. The circuits 112 control the azimuth and elevation motors which points the antennae to the desired direction. The sensor in these circuits senses the vehicle motion which allows the azimuth and elevation control to compensate for the vehicle motion by moving the antenna pointing in the opposite direction of the vehicle motion. In addition to motion compensation operation, the antenna tracking algorithm preferably dithers the antenna pointing direction to refine the antenna tracking. If the elevation pointing is adjusted, the phase shifter 41 needs to be adjusted accordingly to compensate for the difference in the path delay experienced by the signal via two antennae. This is done also under the control of the phase shifter control 43.”)
Regarding claim 14, the combination of Wang and Miyagawa teaches:
The tunable communication device (Miyagawa, Fig. 2, Multi-directional antenna 2, Fig. 3, generally, ¶ [0039], “FIG. 3 illustrates an example of TV signal reception using the multi-directional antenna 2 or smart antenna having sixteen receiving directions in conformity to the EIA-909 standard. The sixteen receiving directions defined by the EIA-909 standard are indicated by D01 to D16, respectively, in FIG. 3.”) of claim 11 further comprising a signal quality evaluator (Miyagawa, ¶ [0014], “According to an aspect of the present invention, a digital television broadcast signal receiver configured to be connected to a multi-directional antenna having multiple receiving directions in conformity to a standard so as to receive television signals on a channel that are transmitted from a broadcast station by making only one of the multiple receiving directions active”) configured to: evaluate the quality (Miyagawa, ¶ [0017], “The signal level display unit produces a pattern showing the received signal strength measured in each of the receiving directions that is stored in the memory and displays the produced pattern on a television screen.”) of a plurality of input signals from the one or more directional antennas, (Miyagawa, ¶¶ [0016], [0018], “According to the aspect of the present invention, a user can know a current receiving condition visually and easily. Thus, a user can quickly check the current antenna direction and reorients the antenna when it is judged that direction change is needed.”) compare the plurality of input signals from the one or more directional antennas to identify an input, (Miyagawa, ¶ [0016], “The tuner measures, for each channel, a strength of a television signal received in each of the multiple receiving directions in sequence and stores in the memory, for the each channel, the received signal strength measured in each of the receiving directions, a best receiving direction in which a received signal has maximum strength, and a maximum received signal strength measured in the best receiving direction.”, Fig. 6, D01 through D16 as azimuth directions, ¶ [0043], “In FIG. 6, the direction numbers D01 to D16 corresponding to the respective receiving directions of the antenna are arranged at equal intervals at the circumference 63 of the graph.”, Fig. 6, distances 65 for each direction D01 through D16 as reception level, ¶ [0043], “the signal levels indicated by the bars in the bar graph 65”) and generate a route signal to instruct the antenna driver to steer the antenna towards an orientation corresponding to the highest quality input signal.  (Miyagawa, ¶ [0045], “the antenna direction level pattern displayed on the screen that shows which direction allows high level signal reception as well as checking the image quality of a video image being received in an active receiving direction. Thereby, a user can easily select in real time a direction in which a higher quality image can be obtained.”, Fig. 6, cursor 66, ¶ [0043], “a cursor 66 to one of the direction numbers D01 to D16 that corresponds to the selected receiving direction (D01 in the example shown in FIG. 6) by using left and right keys on the remote controller 18, and presses an Enter key to designate the receiving direction”)

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2003/0080898) in view of Miyagawa (US 2006/0020978) further in view of Pera et al. (US 2016/0104942).
Regarding claims 3 and 13, the combination of Wang and Miyagawa teaches:
The tunable communication device of claim 2, wherein the remote station
	The combination fails to explicitly teach “comprises a Wi-Fi access point.”
	In a similar field of endeavor Pera teaches:
comprises a Wi-Fi access point.  (Pera, ¶ [0006], “in a WiFi system, because the typically have a low transmission (TX) power between the transmitters and the access points (APs). Thus high gain antenna systems would be useful. Antenna gain provides for directional capabilities of the radiation pattern, which may be helpful in some applications such as extended distances and high WiFi density areas. A multi-directional antennae may be particularly useful in point to multi-point communication arrangement, where a centrally located high-gain antenna may be configured to service multiple Client Premise Equipment (CPE) devices.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system with a partially cylindrical antenna that is tunable as taught by Wang with the system for rotating the antenna in a planar direction as taught by Miyagawa further with the an antenna in communication with a WiFi access point as taught by Pera, the motivation is “A WiFi device is considered operable with other certified devices using the 802.11 specification of the IEEE. These devices allow wireless communications interfaces between computers and peripheral devices to create a wireless network for facilitating data transfer.” as taught by Pera (¶ [0004]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2003/0080898) in view of Miyagawa (US 2006/0020978) further in view of Anderson (US 2017/0179592).
Regarding claims 4 and 13, the combination of Wang and Miyagawa teaches:
The tunable communication device of claim 2, wherein the remote station comprises 
The combination fails to explicitly teach “a cellular base station.”
	In a similar field of endeavor Anderson teaches:
a cellular base station.  (Anderson, ¶ [0014], “controlled by a cellular base station”, ¶ [0036], “the base station 210 provides incident signal power level feedback 210′ to the external directional antenna 232 of the signal measurement and feedback system 230.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system with a partially cylindrical antenna that is tunable as taught by Wang with the system for rotating the antenna in a planar direction as taught by Miyagawa further with the an antenna in communication with a cellular base station as taught by Anderson, the motivation is “improving signal quality when used in a cellular transmit power control loop controlled by a cellular base station” as taught by Anderson (¶ [0014]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426